DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/03/2021 has been entered and considered. Upon entering, claims 1, 3-9 have been amended and claim 10 has been added.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a power source management circuit that controls the electrical power supply from the electric power source unit via the supply control circuit, wherein when the amount of charge of the battery unit is lower than the threshold and a load of the target of power supply is lower than a set load when a predetermined value of the electrical power from the electrical power source unit is supplied to the target of supply, the power source management circuit increases a load of the electrical power source unit and controls an output electric power of the electrical power source unit the predetermined value” and in combination with other limitations.
Claims 2-5 and 10 depend on the independent claim 1.
Claim 6 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a power source management circuit that controls the electrical power supply from the electric power source unit via the supply control circuit, wherein when an amount of charge of the battery unit is equal to or higher than a 
Claims 7-8 depend on the independent claim 6.
Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “controlling the electrical power supply from the electric power source unit wherein when the amount of charge of the battery unit is lower than the threshold and a load of the target of power supply is lower than a set load when a predetermined value of the electrical power from the electrical power source unit is supplied to the target of supply, increasing a load of the electrical power source unit and controlling an output electric power of the electrical power source unit the predetermined value” and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.